Ho opinion. Munder, Acting P. J., Shapiro, Gulotta and Benjamin, JJ., concur; Martuscello, J., dissents in part and votes to annul so much of the determination as granted an increase in garage rentals, with the following memorandum: I find it unfair that the result of this determination permits the landlord to charge tenants $46 a month for garage space and non-tenants $40. Such an inconsistency should not be permitted. The solution is to permit garage rental increases to be granted only by the Bureau of Consumer Affairs rather than by the Commissioner of the Department of Rent and Housing Maintenance, as in the case at bar. Such procedure would prevent the inequity which arose in the case at bar.